EXHIBIT Filed by United Financial Bancorp, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: CNB Financial Corp. Commission File No. 0-51685 Date: May 26, 2009 The following is a press release issued by United Financial Bancorp, Inc., May 26, FOR IMMEDIATE RELEASE For More Information Contact: Dena M. Hall Senior Vice President (413) 787-1700 UNITED FINANCIAL BANCORP, INC. INCREASES OFFER TO $10.25 PER SHARE TO ACQUIRE CNB FINANCIAL CORP. OF WORCESTER, MA WEST SPRINGFIELD, MA—May 26, 2009—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”) announced today that it has submitted a revised proposal to the Board of Directors of CNB Financial Corp. (“CNB”) (OTCBB: CFNA) to acquire CNB and its subsidiary Commonwealth National
